DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 03/01/2021.  
Status of the Claims
	In applicant’s amendments, claim 11 is cancelled, claim 1, 4, 6-7, 10, and 16-17 were amended.  Claims 1-10, and 12-20 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments, and were withdrawn.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 	Claim 10, line 2 recites “two terminal ends superimposed on each other”. It is unclear how both terminal ends can be simultaneously superimposed on the other as it would require ---.
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10, line 2 recites “two terminal ends superimposed on each other”. The specifications on page 14 recite “covering 4 comprises two terminal ends 17a, 17b, inserted inside each other as shown in Figure 4; in other words, the two terminal ends 17a, 17b are superimposed on each other for a section of suitable length.” It is possible to have one of the two terminal ends superimposed on the other end but is not properly explained or shown in Figure 4 or in the specifications how both ends can be inserted inside each other as claimed in claim 10. Applicant is suggested to amend the limitation to ---two terminal ends with one inside the other--- or ---two terminal ends with one end superimposed on the other---.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 10124204 B1 (Vo et al; henceforth Vo) in view of US 7794374 B1 (Park).
	Regarding Independent Claim 1, Vo discloses a tool for physical training and rehabilitation, comprising a plurality of rings linked in succession to make an open chain (power exercise system 40, Figure 13), 
	wherein each of said rings is grippable with hands to perform specific exercises (a user is capable of gripping any of the rings R4, R5, R6 to perform exercises), 
	wherein at least some of said rings are elastic (six flexible rings designated 12 (R1); 14 (R2); 16 (R3); 18 (R4); 20 (R5); and 22 (R6)), and the elastic rings comprise at least one core made of an elastic material (elastic tubular ring 22B);  
	wherein said core comprises at least an elongated elastic element (ring 22B), having two opposite ends (see Figure 9), and at least a connection member linked (inner member 38) to said ends (“a tube joined end to end by an inner member 38” Col. 4, lines 50-52),
	and wherein said connection member of said ends is made of yielding and non- elastic material (“FIG. 9 depicts a length of a hollow core ring member that is made circular in shape by the insertion of an inner solid plug member that is inserted into opposite ends thereof” Col. 2, lines 20-23), and the connection member is extended for a pre-established portion of a length of (see Figure 9 wherein the inner member 38 extends for a predetermined length of the ring), 
	wherein said connection member constitutes a grip zone during the execution of exercises (Figure 9: Annotated; the region of the ring 22b that covers the inner member 38 constitutes the gripping zone as a user is capable of gripping the ring in that region and performing exercises).  

    PNG
    media_image1.png
    155
    268
    media_image1.png
    Greyscale

Figure 9: Vo Annotated
	Vo discloses the invention as substantially claimed, see above. Vo does not disclose at least one covering of said core made of a material that is non-elastic with respect to said core, wherein said covering is configured as an accordion such that when said core is not stressed under traction the covering has a large fitting on the core itself, and when said core is stressed under traction/extension said covering is extended in order to conform to the extension of said core, 	and wherein each of said elastic rings comprises a respective external elastic protective sheath, which covers said covering at said connection member.
	Park teaches an analogous exercise elastic device comprising an elastic strap (“elastic device” Figure 3); wherein said strap is grippable with hands to perform specific exercises (a user is capable of gripping the strap to perform exercises by stretching the strap);
(“tube 5 is stretchable” Col. 3, line 24), and the elastic strap comprise at least one core (flexible and stretchable resistance tube 5) made of an elastic material (“tube 5 is stretchable” Col. 3, line 24);
	and at least one covering (sleeve 20) of said core made of a material that is non-elastic with respect to said core (“sleeve 20 that may have an accordion-type outer surface that enables the sleeve to stretch” Col. 3, lines 5-6), 
	 wherein said covering is configured as an accordion such that when said core is not stressed under traction the covering has a large fitting on the core itself, and when said core is stressed under traction/extension said covering is extended in order to conform to the extension of said core (“sleeve 20 that may have an accordion-type outer surface that enables the sleeve to stretch” Col. 3, lines 5-6; sleeve 20 stretches through the accordion type pleating extending and fitting about the core during stretching and pleating up when not stretched),  
	wherein said core comprises at least an elongated elastic element (resistance tube 5), having two opposite ends (see Figure 3 for the tube 5 having two ends), and at least a connection member (strap 10) knotted to said ends (knot 15), 
	wherein said connection member of said ends is made of yielding and non-elastic material (“The strap 10 may be constructed of nylon” Col. 3, lines 26-27), and the connection member is extended for a pre-established portion of a length of the respective elastic ring (see Figure 3 for the strap 10 having a length),
	and wherein each of said elastic rings comprises a respective external elastic protective sheath (rubber cover 30), which covers said covering at said connection member (rubber cover 30 is disposed over the end of the tube and the sleeve 20 about the knot).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Vo’s ring to include a cover configured at an accordion with external elastic protective sheath at each of its ends as taught by Park in order to prevent overextension of the flexible core and prevent the connection member from tearing under stress.
	Regarding Claim 2, Vo in view of Park further teaches the tool according to claim 1, wherein all the rings of said chain are elastic (all the rings have elastic tubing 22B).  
	Regarding Claim 3, Vo in view of Park further teaches the tool according to claim 2, wherein said elastic rings include two central rings having the respective coverings of a different color than the coverings of the remaining elastic rings (Inner rings as seen in Figure 13 are R6 which are red and a different color than the other rings, see Col. 4, lines 10-15).  
	Regarding Claim 4, Vo in view of Park further teaches the tool according to claim 1, comprising at least a fixed support (handle member 26) and a fixing element (connector 42) for fixing at least one of said elastic rings to said fixed support (handle member 26 is fixed to rings 22 through connector 42).  
	Regarding Claim 12, Vo in view of Park further teaches the tool according to claim 1, wherein at least some of said elastic rings comprise respective and distinct identification elements (“colors”; Col. 4, lines 4-15 below).  

    PNG
    media_image2.png
    173
    329
    media_image2.png
    Greyscale

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 10124204 B1 (Vo) in view of US 7794374 B1 (Park) in further view of Supalak, Resistance Bands [online], Published: July 8th, 2019 <URL:  https://www.amazon.com/dp/B08GCF4SN2> (Supalak).
	Regarding Claim 13, Vo in view of Park teaches the invention as substantially claimed, see above.  Vo does not disclose wherein said identification elements are selected from among progressively increasing numbers, strips, dots, or other signs that indicate a progressively increasing numbering.  
	Supalak teaches an analogous resistance band device comprising elastic rings comprising respective and distinct identification elements (colors and numbers, Figure 1) wherein said identification elements are selected from among progressively increasing numbers (see Figure 1 where the numbers are increasing representative of the resistance values). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Vo’s rings with progressively increasing identification numbers as taught by Supalak, in order to facilitate easy indication of the resistance values to the user.
	Regarding Claim 14, Vo in view of Park and Supalak further teaches the tool according to claim 13, wherein said identification elements are increasing numbers and are arranged symmetrical with respect to said central elastic rings (the numbers and rings can be flexibly moved such that they are symmetrical with respect to the central elastic rings).  
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 10124204 B1 (Vo) in view of US 7794374 B1 (Park) in further view of US 20120108403 A1 (Zandman-Zeman).
	Regarding Claim 15, Vo in view of Park teaches the invention as substantially claimed, see above. Vo further discloses two central rings (loop connector 42 and connector 24A) connected between the rings and a handle (Figure 13) and the remaining rings of said chain are elastic (rings R1-R6 are elastic). Vo does not disclose wherein the two central rings are made of a rigid material. 
	Zandman-Zeman teaches an analogous exercise device comprising a ring (band 100, Figure 1) further comprising two central rings made of a rigid material (Figure 2, loop 235 “may comprise any appropriate material such as metal” ¶ 39 and carabiners 240). 
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Vo’s connectors 42, and 24a between the handle and rings to be made of a rigid material, as taught by Zandman-Zeman to allow for easy detachment and reattachment of the handle.
	Regarding Claim 16, Vo in view of Park and Zandman-Zeman further teaches the tool according to claim 15, comprising at least a fixed support (handle member 26) and at least a fixing element (straps 28) of said rigid central rings for fixing to said fixed support (straps 28 are fixed to handle member 26, see Figure 13).  
	Regarding Independent Claim 17, Vo discloses a tool for physical training and rehabilitation, comprising a plurality of rings linked in succession to make an open chain (power exercise system 40, Figure 13),
	wherein each of said rings is grippable with hands to perform specific exercises (a user is capable of gripping any of the rings R4, R5, R6 to perform exercises),
(six flexible rings designated 12 (R1); 14 (R2); 16 (R3); 18 (R4); 20 (R5); and 22 (R6)), and the elastic rings comprise at least one core made of an elastic material (elastic tubular ring 22B);   
	wherein said core comprises at least an elongated elastic element (ring 22B), having two opposite ends (see Figure 9), and at least a connection member linked (inner member 38) to said ends (“a tube joined end to end by an inner member 38” Col. 4, lines 50-52),
	and wherein said connection member of said ends is made of yielding and non- elastic material (“FIG. 9 depicts a length of a hollow core ring member that is made circular in shape by the insertion of an inner solid plug member that is inserted into opposite ends thereof” Col. 2, lines 20-23), and the connection member is extended for a pre-established portion of a length of the respective elastic ring (see Figure 9 wherein the inner member 38 extends for a predetermined length of the ring), 
	wherein said connection member constitutes a grip zone during the execution of exercises (Figure 9: Annotated; the region of the ring 22b that covers the inner member 38 constitutes the gripping zone as a user is capable of gripping the ring in that region and performing exercises).  

    PNG
    media_image1.png
    155
    268
    media_image1.png
    Greyscale

Figure 9: Vo Annotated

	and wherein said tool comprises at least a fixed support (handle member 26 and straps 28) and a fixing element (connector 42) for fixing at least one of said elastic ring to said fixed support (handle member 26 is fixed to rings 22 through connector 42).  
	Vo discloses the invention as substantially claimed, see above. Vo does not disclose at least one covering of said core made of material that is non-elastic with respect to said core, wherein said covering is configured as an accordion such that when said core is not stressed under traction the covering has a large fitting on the core itself, and when said core is stressed under traction/extension said covering is extended in order to conform to the extension of said core, and wherein each of said elastic rings comprises a respective external elastic protective sheath, which covers said covering at said connection member.
	Park teaches an analogous exercise elastic device comprising an elastic strap (“elastic device” Figure 3); wherein said strap is grippable with hands to perform specific exercises (a user is capable of gripping the strap to perform exercises by stretching the strap);
	wherein at least some of said strap is elastic (“tube 5 is stretchable” Col. 3, line 24), and the elastic strap comprise at least one core (flexible and stretchable resistance tube 5) made of an elastic material (“tube 5 is stretchable” Col. 3, line 24);
	and at least one covering (sleeve 20) of said core made of a material that is non-elastic with respect to said core (“sleeve 20 that may have an accordion-type outer surface that enables the sleeve to stretch” Col. 3, lines 5-6), 
(“sleeve 20 that may have an accordion-type outer surface that enables the sleeve to stretch” Col. 3, lines 5-6; sleeve 20 stretches through the accordion type pleating extending and fitting about the core during stretching and pleating up when not stretched),  
	wherein said core comprises at least an elongated elastic element (resistance tube 5), having two opposite ends (see Figure 3 for the tube 5 having two ends), and at least a connection member (strap 10) knotted to said ends (knot 15), 
	wherein said connection member of said ends is made of yielding and non-elastic material (“The strap 10 may be constructed of nylon” Col. 3, lines 26-27), and the connection member is extended for a pre-established portion of a length of the respective elastic ring (see Figure 3 for the strap 10 having a length),
	and wherein each of said elastic rings comprises a respective external elastic protective sheath (rubber cover 30), which covers said covering at said connection member (rubber cover 30 is disposed over the end of the tube and the sleeve 20 about the knot).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Vo’s ring to include a cover configured at an accordion with external elastic protective sheath at each of its ends as taught by Park in order to prevent overextension of the flexible core and prevent the connection member from tearing under stress.
	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 10124204 B1 (Vo) In view of US 7794374 B1 (Park) in further view US 4733862 A (Miller).
	Regarding Claim 18, Vo in view of Park teaches the tool according to claim 17 as claimed, see above. Vo in view of Park further teaches wherein said fixing element comprises at least one band, closed on itself as a loop (loop connector 42, Figure 13) connected to said chain at a first bond made at the connection member of one of the elastic rings of the chain (see Figure 13 where the connector 42 is looped to and connected to two rings wherein the rings can be rotated such that the connector 42 is in contact with the connecting member of the rings). Vo in view of Park does not disclose wherein said band is made of yielding and non-elastic material, said first bond being achieved by wrapping said band, around said connection member, and then passing an end of said band through the other end of said band.  
	Miller teaches an analogous exercise device comprising an elongated elastic member (elastic member 2) and a band closed on itself as a loop (band 7; see Figure 1) made of yielding and non-elastic material (“elongated band of flexible inelastic material” Claim 7), said band being connected to said chain at a first bond (knot 20) made at the connection member of one of said elastic rings of said chain, said first bond being achieved by wrapping said band, around said elastic member, and then passing and end of said band through the other end of said band (see Figure 3 for knot 20 wherein the band 7 is looped around the elastic member 2 and then looped through itself).  It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the connection between the loop connector and the elastic elements to include a knot as taught by Miller in order to provide a simple and easy to create stronger connection between the loop connector and rings to prevent slippage or tearing.

    PNG
    media_image3.png
    273
    315
    media_image3.png
    Greyscale

Figure 3: Miller
	Regarding Claim 19, Vo in view of Park and Miller further teaches the tool according to claim 18, wherein said first bond of said band is made at the contact area between the connection members of two adjacent elastic rings (see Figure 13: Vo the loop 42 is connected to two rings and as such the knot would include both rings).  
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 10124204 B1 (Vo) in view of US 7794374 B1 (Park) and US 4733862 A (Miller) in further view of US 20120108403 A1 (Zandman-Zeman).
	Regarding Claim 20, Vo in view of Park and Miller teaches the tool as substantially claimed, see above.  Vo in view of Park and Miller further teaches a connector (connector 24A) directed mated to said band and to said fixed support (see Figure 13 wherein connector 24A connects straps 28 to said loop connector 42). Vo in view of Park and Miller does not disclose wherein said fixing element further includes a snap hook, comprising a substantially ring-shaped 
	Zandman-Zeman teaches an analogous exercise device comprising a ring (band 100, Figure 1) and a fixing support (handle 200) and a fixing element (clip 240 and loop 235) wherein said fixing element further includes a snap hook (loop 235 with clip 240), comprising a substantially ring-shaped body (loop 235 is predominately round) 
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Vo’s connectors 24a to be a snap hook comprising a substantially ring shaped body as taught by Zandman-Zeman in order to allow for easy detachment and reattachment of the handle.
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record US 10124204 B1 (Vo) in view of US 7794374 B1 (Park) fails to teach or render obvious the tool in combination with all of the elements and structural and functional relationships as claimed and further including said connection member comprises at least one strip provided with two opposite terminal eyelets, with which said ends of said elongated elastic element are respectively linked, or knotted
The prior art of record teaches a connecting member press fit into the ends and non-removable, which are not considered equivalent to applicant’s invention. It would not be obvious 
Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 
Regarding Applicants arguments on pages 7-8 pertaining to Vo (US 10124204) not discloses the newly amended limitations and specifically Vo not discloses rings that are designed to be grasped by a user’s hand and Vo does not disclose any type of covering which would make the grip comfortable for the user.
The limitations of “wherein each of said rings is grippable with hands to perform specific exercises, or wherein each of said rings is engageable by other parts of the body of the user for performing other kind of exercises” are functional limitations which If the prior art structure is capable of performing the intended use, then it meets the claim. As seen the device is used for exercise and a user would be able to grip any of the rings and is capable of pulling the rings to perform a specific exercise of their choosing. 
Applicant argument that Vo does not disclose a covering however Vo in view of Park discloses the cover limitation as seen in the rejections above. Similarly applicate has argued Vo does not disclose a cover which would make the grip comfortable for the user. That particular limitation is not recited in the claims and Vo in view of Park was combined for different reasoning’s as recited in the rejection above.
Regarding Applicants arguments on page 9 pertaining to Vo (US 10124204) not disclosing a grip zone on the rings and that the connection member/inner member 38 is within directly gripped by the user when performing exercises. Claims 1 and 17 recite “wherein said connection member constitutes a grip zone” which does not require the connection member to be directly gripped as applicant has argued. Likewise grip zone is a broad limitation that just states a particular region of the device is an area that the user can grip and does not impart any particular structural limitations to the rings other than they are grippable. Therefore as a user is capable of gripping along the length of the ring then the region of the ring at the connection member/inner member 38 is designated as a gripping zone as it is capable of being gripped by a user to perform exercise. 
	Regarding Applicant’s arguments on Page 10-11 pertaining to the combination of Vo in view Park. Applicant has argued that the arts are solving different problems and there is no motivation for combination. In particular Park does not disclose a connection member that closes an elastic ring on itself or Park does not disclose a grip zone during use.
	Both Vo and Park are both elastic tubular structures for the purpose of allowing for a user to elastically stretch said structures to provide a resistance for exercise and therefore are solving the same issue of providing resistance through elastic tubing. Likewise as stated in the rejection above the motivation of combination of references is to prevent overextension of the flexible core by providing a limited stretching length by the pleated sheath and prevent the elastic tubing to be overstretch and torn. Applicant is correct that Park does not disclose a connection member that closes an elastic ring on itself and was only relied upon as a teaching reference as Vo discloses a number of elastic rings.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Regarding applicants arguments on Pages 12-13, applicant has argued that the teaching references relied upon for claims 13-16, and 18-20 do not disclose the independent claims or the newly amended limitations present in those claims. The teaching references for claims 13-16, and 18-20 were only relied upon for the dependent claims and were not required for the independent claims and do not need to disclose every single limitation present in the independent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784